[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                  FILED
                     ________________________
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                            No. 05-11389                  November 17, 2005
                        Non-Argument Calendar           THOMAS K. KAHN
                      ________________________                CLERK

                D. C. Docket No. 04-00328-CV-T-30MSS

CHRISTOPHER ADCOCK,
DONALD ADCOCK,
EVELYN ADCOCK,
JAMES LEHMANN,

                                                    Plaintiffs-Appellants,

                           versus

PAUL BACA,
GRADY JUDD,

                                                    Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (November 17, 2005)

Before BLACK, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
       Appellants challenge the district court’s order dismissing their 42 U.S.C. §

1983 claims against Grady Judd, the Sheriff of Polk County, Florida, for failure to

state a claim, pursuant to Fed. R. Civ. P. 12(b)(6).1 On appeal, appellants contend

that Sheriff Judd, as an elected public official, may be held liable under 42 U.S.C. §

1983 for the acts and negligence of his deputies because, under Florida law, the

deputies act as “alter egos” of the sheriff. The district court’s order dismissing the

amended complaint is subject to de novo review. See Harris v. IVAX Corp., 182 F.3d

799, 803 (11th Cir. 1999). After careful review of the record and the parties’ briefs,

we affirm.

       Appellants’ lawsuit was based on an altercation between Deputy Paul Baca, of

the Polk County Sheriff’s Office, and the appellants, who live directly across the

street from Baca.2 According to the amended complaint, at approximately 2:35 a.m.,

on March 18, 2000, Baca, who was dressed in civilian clothes but was wearing a gun

and vest, came to Appellants’ house and questioned Appellants in a rude and



       1
          The original complaint named Sheriff Judd’s predecessor, Lawrence Crow, as the
defendant. The district court subsequently entered an order substituting Sheriff Judd for Crow.
       2
           In the original complaint, Appellants sued both Judd and Baca for violations of their
constitutional rights pursuant to 42 U.S.C. § 1983 and for assault and battery under Florida law.
After the district court dismissed the complaint without prejudice and, over Judd’s objection, granted
leave to amend, the Appellants filed an amended complaint asserting the same claims but naming
only Sheriff Judd as a defendant. Only the dismissal of the § 1983 claim against Judd is at issue in
this appeal.

                                                  2
aggressive manner, ordered them to step outside of their house, demanded personal

information from Appellants, threatened Appellants with further detention if they did

not provide the requested information, and ordered two of the male appellants to take

their shirts off, purportedly for the purpose of determining if they had tattoos.

Appellants also alleged that Deputy David Nason, who had been called to the scene

by Baca, was standing next to his parked squad car in front of Appellants’ house. In

its order dismissing the initial complaint without prejudice, the district court

described the altercation as “a one-time incident involving a dispute between

neighbors.”

      The amended complaint alleged that Baca’s conduct amounted to an illegal

arrest and constituted a violation of Appellants’ civil rights because Baca did not

advise them of their right to counsel or right to remain silent and Nason remained

next to his squad car, thereby “lend[ing] his authority to the acts of Baca.” The

district court concluded that the amended complaint failed to state a claim against

Sheriff Judd because there is no respondeat superior liability under § 1983, citing our

en banc decision in Marsh v. Butler County, Ala., 268 F.3d 1014, 1035 (11th Cir.

2001). Alternatively, the district court held that the § 1983 claim against Sheriff Judd

failed because it contained no allegation that Deputy Baca acted pursuant to an




                                           3
official custom or policy, relying on Monell v. Dept. of Social Servs., 436 U.S. 658,

98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978). This appeal followed.

      When, as here, the defendant in a § 1983 civil rights action is the county

sheriff, the suit is effectively an action against the governmental entity he represents

-- in this case, Polk County. See Cook ex rel. Estate of Tessier v. Sheriff of Monroe

County, Fla., 402 F.3d 1092, 1115 (11th Cir. 2005). As Appellants recognize,

governmental entities, such as Polk County, cannot be held liable under 42 U.S.C. §

1983 on a theory of respondeat superior. See Monell, 436 U.S. at 694, 98 S. Ct. 2018.

Instead, such entities may be held liable only for the execution of a governmental

policy or custom. Id.; see also Canton v. Harris, 489 U.S. 378, 385, 109 S. Ct. 1197,

103 L. Ed. 2d 412 (1989) (“[A] municipality can be found liable under § 1983 only

where the municipality itself causes the constitutional violation at issue. Respondeat

superior or vicarious liability will not attach under § 1983.” (emphasis in original)).

      It is well-settled that an entity can be held monetarily liable only through “‘a

policy statement, ordinance, regulation, or decision officially adopted and

promulgated by that body’s officers,’” or “‘for constitutional deprivations visited

pursuant to governmental ‘custom’ even though such a custom has not received

formal approval through the body’s official decisionmaking body.’” City of St. Louis

v. Praprotnik, 485 U.S. 112, 121, 108 S. Ct. 915, 923, 99 L. Ed. 2d 107 (1988)

                                           4
(quoting Monell, 436 U.S. at 690-91, 98 S. Ct. at 2036)). Moreover, a governmental

entity is not liable under § 1983, merely as a matter of respondeat superior, for

constitutional injuries inflicted by its employees. Monell, 436 U.S. at 694, 98 S. Ct.

at 2037-38.

       In their brief, Appellants cite numerous Florida cases discussing the

relationship between a sheriff and his or her deputies and argue that, apart from the

prohibition against recovery under § 1983 on the basis of respondeat superior, Florida

law provides an “alter ego” theory under which they can recover § 1983 damages.

We are unpersuaded. In Brown v. Neumann, 188 F.3d 1289 (11th Cir. 1999), the

plaintiffs brought a municipal liability claim under Monell based on arrests made by

a deputy sheriff of Palm Beach County. The plaintiffs “concede[d] that the Deputy

Sheriff was not carrying out the instructions of the Sheriff, that the Sheriff did not

know about, ratify, or consent to the Deputy Sheriff’s acts, and that there was no

custom of unjustified arrests.” Id. at 1290. Nonetheless, similar to Appellants’ “alter

ego” argument in the present case, the Brown plaintiffs maintained that Fla. Stat. §

30.07 effectively conferred final decisionmaking authority directly on deputy sheriffs

for Monell purposes.3 We rejected that argument, noting that “[t]he only reasonable


       3
       Section 30.07 provides the following: “Sheriffs may appoint deputies to act under them
who shall have the same power as the sheriff appointing them, and for the neglect and default of
whom in the execution of their office the sheriff shall be responsible.” Fla. Stat. § 30.07.

                                                5
interpretation” of § 30.07 “is that it does not put Deputy Sheriffs on a par with

Sheriffs in terms of final policymaking authority, and that the power referred to

encompasses merely those powers which the Sheriff chooses actually to delegate.”

Brown, 188 F.3d at 1291.

      Given our consideration and rejection of the claim in Brown, that Florida law

attaches liability for deputies’ actions to a sheriff’s office even in the absence of a

Monell policy or custom, the district court correctly dismissed the amended

complaint, pursuant to this Court’s controlling law and Monell, for failure to state a

claim and we affirm its refusal to attach Monell liability in this case.

      AFFIRMED.




                                           6